Citation Nr: 0018369	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,255.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from January 1940 to August 
1945.  The veteran died in September 1993, and the appellant 
is his widow.  This appeal arises from an October 1998 
decision of the Committee on Waivers and Compromises of the 
Roanoke, Virginia RO, which denied the appellant's request 
for waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $3,255 on the basis that 
recovery would not be against equity and good conscience.


REMAND

The evidence of record shows that by letter dated in November 
1993, the appellant was awarded death pension benefits, 
effective in December 1993, on the basis that her countable 
income did not exceed the maximum annual limit.  By a letter 
dated in June 1998, the RO notified the appellant that her 
death pension benefits were retroactively terminated, from 
February 1, 1995 through February 1, 1996, on the basis that 
her countable income was actually more than what the RO was 
originally led to believe.  In addition, by a letter dated in 
July 1998, the RO notified the appellant that her death 
pension benefits were retroactively terminated, from March 1, 
1996 to February 1, 1997 and from January 1, 1998, on the 
basis that her countable income was actually more than what 
the RO was originally led to believe.  These actions created 
the overpayment at issue.  By decision in October 1998, the 
Committee on Waivers and Compromises (Committee) denied the 
appellant's claim for waiver of recovery of the overpayment 
of $3,255 on the basis that recovery would not be against 
equity and good conscience.

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski , 1 Vet. App. 90 (1990).

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record how the RO arrived at the $3,255 
overpayment.  The RO should conduct an audit that would 
reveal precisely what income was considered by it in 
calculating the appellant's countable income in order to 
derive the amount of her VA benefits, and what benefit 
amounts were due and paid to the appellant.  The 
determination of the proper creation of the overpayment is 
relevant to the appellant's request for waiver of that 
overpayment. 

Finally, the record shows that the appellant most recently 
submitted a financial status report in 1998.  It would be 
useful to obtain a current financial status report to 
determine if the appellant's circumstances have changed since 
1998.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should prepare an audit, 
setting forth the period(s) of the 
overpayment at issue, the amounts due and 
paid to the appellant, the amounts of 
income considered in determining pension 
entitlement, and the medical expenses 
used to reduce countable income.  All 
income and expenses used to reduce 
countable income should be itemized in 
the report.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
appellant.

2.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the appellant with a supplemental 
statement of the case (SSOC) which 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. § 1.965 
(1999), and a discussion of how each of 
the elements in these laws and 
regulations affected the RO's 
determination.  The appellant should be 
given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



